This is an appeal from a judgment awarding mandamus to the respondent county treasurer directing the payment of a warrant covering the salary of petitioner, register of the circuit court, under the Act approved August 13, 1927 (Gen. Acts 1927, p. 268).
This appeal and that styled Henry, Treas., v. Hartsfield,117 So. 626,1 present similar questions as to the constitutionality of statutes, and have been considered together. On the authority of the Hartsfield Case, the act here involved (Gen. Acts 1927, p. 268) is held invalid. The judgment of the circuit court is reversed, and one is here rendered denying the writ of mandamus.
Reversed and rendered.
ANDERSON, C. J., and SAYRE, SOMERVILLE, and BROWN, JJ., concur.
GARDNER, THOMAS, and BOULDIN, JJ., dissent.
                              On Rehearing.
Application for rehearing granted, judgment of reversal set aside, and affirmed, on authority of Henry v. State ex rel. Hartsfield, ante, p. 71, 117 So. 626.
1 Ante, p. 71.